Title: From George Washington to Brigadier General Samuel Holden Parsons, 13 December 1779
From: Washington, George
To: Parsons, Samuel Holden


        
          [Morristown, 13 Dec. 1779]
        
        the objects of the detachment under your command are to cover the Country from Newark to Perth Amboy and the Magazines of Forage in the Vicinity—to give protection to the well affected Inhabitants and restrain the others by preventing all kind of intercourse with the Enemy—and to obtain by every means in your power the best intelligenc[e]s of their movements and designs—I leave it to your own judgment to take such a position relative to the sound as will best answer these purposes, and be at the same time consistent with the security of your detachment. But I would not have you to take post with the main Body either at Newark—Elizabeth town—Amboy, or any other place immediately on the Sound. Such a position is too much exposed to a surprize and puts it in the power of the enemy by a sudden and secret movement to gain your Rear and cut off your Retreat—you will be safer at some Miles from it and can advance proper guards to those places which most require your protection, and are best calculated to intercept the several communications with the enemy—On this point I would recommend you to consult General Maxwell whose knowledge of all ⟨that part of the country will enable him to give you the fullest information.
        Raway on the map appears to me to be an eligible position; but you will best⟩ Judge of this when you are on the spot.
        The detestable and pernicious traffic carried on with the enemy will demand your peculiar vigilance and attention. I intreat you to pursue the most decisive measures to put a stop to it.
        No Flags are to be sent or any persons suffered to go in to the

enemy without a permit from the Governor of the State, or from Head Quarters. I need not recommend to you to take every possible precaution to guard against surprizes and for the security of the Corps under your command. You will be pleased punctually to advise me of every occurrence of importance that comes to your notice. Given at Head Quarters at Morris Town this 13th day of December, 1779.
        
          George Washington
        
      